HOUGH, District Judge.
The merchandise under consideration consists of steel plates intended to be engraved and used in the printing of steel engravings, and so-called monogram dies, which are small plates on which monograms are to be engraved. The collector assessed duty under Tariff Act July 24, 1897, c. 11, § 1, Schedule C, par. 193, 30 Stat. 167 (U. S. Comp. St. 1901, p. 1645). The Board' of General Appraisers sustained the protest, holding the goods properly dutiable as steel plates under paragraph 135, with additional duty as polished steel plates under paragraph 141.
These plates are “sheets of metal of uniform thickness and even surface” (Century Dictionary); and they are also “pieces of metal extended or flattened to an even surface, with a uniform thickness” (Webster’s Dictionary). I adhere to the interpretation of paragraph 135 contained in United States v. Buehne Steel Wool Co. (C. C.) 154 Fed. 93. It is, of course, true that calling a thing a plate does not make it one, as in the drawplate case. U. S. v. Newman Wire Co. (C. C.) 152 Fed. 488, affirmed T. D. 28,600. But these articles are called plates, and are really plates, and I think the decision of the Board of Appraisers plainly right.
Decision affirmed.